Title: From Thomas Jefferson to Edmond Charles Genet, 16 September 1793
From: Jefferson, Thomas
To: Genet, Edmond Charles



Sir
Philadelphia Sep. 16. 1793.

I am honoured with your letter of the 10th. inst. on the subject of the arrest of Capt. Johannene and his vessel the Citoyen Genet, which you supposed to have been by order of the Executive. This I knew could not be; because the Judiciary being sovereign within their department, they would no more act under an order from the Executive or Legislature, than these would presume to give one. I was satisfied also that the impediment to their departure could not be purely from the Executive; because their will had been expressed to be that the vessel should depart. I recommended therefore to Mr. Bournonville to enquire into the fact; and he finds that the arrest is from a court of justice at the suit of an individual, for damages sustained; and security being given to perform the judgment of the court, he has reason to expect that the captain and his vessel are free to depart. Mr. Bournonville was to make still further enquiry, and I am in hopes he is able to inform you by this post that there exists no obstacle to the departure of the vessel and her commander. I have the honor to be with great respect Sir your most obedt. servt

Th: Jefferson

